DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al (8,430,450 B2) in view of Gallo (10,712,027 B2).
Regarding to claim 1, Stephens et al disclose an enclosure air intake structure (10 in Fig. 2) comprising a louver-shaped air intake port (13 in Fig. 9, col. 24-37) provided on an enclosure (10), a filter (12, col. 3, lines 18-23) disposed in a vicinity of the air intake port (13) inside the enclosure (10) and configured to absorb a liquid that has entered the enclosure (10) through the air intake port (13) while preventing dust from entering the enclosure through the air intake port, a filter holder (16 in Fig. 10) provided inside the enclosure (10) and configured to retain the filter (12), and a discharge port (30 as a drain, col. 3, lines 41-42) provided on the enclosure (10) and configured to discharge the liquid absorbed by the filter (12) to an exterior, the enclosure air intake structure (13) further comprising: a separation mechanism configured to separate the liquid and the dust (col. 3, lines 38-44); and a retaining mechanism configured to retain the dust that has been separated by the separation mechanism (col. 1, line 57).
Stephens shows in Figure 2 that an enclosure air intake structure (10) has a louver-shaped air intake port (3) and a filter (12), wherein the filter (12) and the louvers (13) are provided at different heights, as the filter (12) is positioned above the louvers (13), and not at the same height wherein the air intake port and the filter face each other in a horizontal direction.
Gallo discloses an air filtering intake assembly (see Fig. 5) having a louver-shaped air intake port (see the airstream arrow) and a filter (40), wherein the filter (40) and the louvers (28) are provided at the same height wherein the air intake port and the filter (40) face each other in a horizontal direction (see details of Fig. 5).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the filter and louver assembly of Stephens to have a configuration such that the filter (40) and the louvers (28) are provided at the same height wherein the air intake port and the filter (40) face each other in a horizontal direction (see details of Fig. 5) as taught by Gallo since it is well-known in the art that the louvers (28) placed face-to-face to the filter element (40) in a horizontal direction would effectively provide a barrier for fluid/moisture/contaminants from entering the enclosure.
6.	Regarding to claim 2, Gallo shows in Figure 2 that the separation mechanism is constituted by the air intake port, and the filter (40) on a side of the air intake port (see details of Fig. 5).
7.	Regarding to claim 7, Stephens et al disclose the filter holder (16 in Fig. 10) is detachably arranged on a side of the air intake port (13) and by attaching the filter holder (16) on the side of the air intake port (13) in a state in which the filter (12) is installed in the filter holder (16).
Allowable Subject Matter
8.	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts further teaches a combination of a retaining mechanism and a guide mechanism such that the air intake port is provided on one surface of the enclosure; the discharge port is disposed below the air intake port on the one surface; and the retaining mechanism comprises a first partition plate configured to extend in a horizontal direction inside the enclosure in a space between the one surface and the filter on a side of the air intake port, thereby partitioning the space into a space on the side of the air intake port and a space on a side of the discharge port, wherein the first partition plate is a rib projecting in the horizontal direction from the filter holder toward the one surface; and a guide mechanism configured to guide the liquid absorbed by the filter, from a lower side portion of the filter to the discharge port, wherein the retaining mechanism comprises a second partition plate configured to partition the retaining mechanism from the guide mechanism, wherein the guide mechanism is disposed below the filter in the filter holder, and includes an inclined portion inclined toward the discharge port, and a guide member configured to guide the liquid to the discharge port from the inclined portion on a side of the discharge port; and the second partition plate is a rib projecting from the filter holder and configured to partition the retaining mechanism from the inclined portion and the guide portion.
Response to Amendment
10.	Applicant's arguments filed on October 07, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited reference “Stephens shows in Figure 2 that an enclosure air intake structure (10) has a louver-shaped air intake port (3) and a filter (12), wherein the filter (12) and the louvers (13) are provided at different heights”, as the filter (12) is positioned above the louvers (13), and not at the same height wherein the air intake port and the filter face each other in a horizontal direction, as now amended in independent claim 1.
11.	The Examiner still maintain Stephens et al (8,430,450 B2) as the primary reference under the 103 rejection of the claims to show:
Stephens et al disclose an enclosure air intake structure (10 in Fig. 2) comprising a louver-shaped air intake port (13 in Fig. 9, col. 24-37) provided on an enclosure (10), a filter (12, col. 3, lines 18-23) disposed in a vicinity of the air intake port (13) inside the enclosure (10) and configured to absorb a liquid that has entered the enclosure (10) through the air intake port (13) while preventing dust from entering the enclosure through the air intake port, a filter holder (16 in Fig. 10) provided inside the enclosure (10) and configured to retain the filter (12), and a discharge port (30 as a drain, col. 3, lines 41-42) provided on the enclosure (10) and configured to discharge the liquid absorbed by the filter (12) to an exterior, the enclosure air intake structure (13) further comprising: a separation mechanism configured to separate the liquid and the dust (col. 3, lines 38-44); and a retaining mechanism configured to retain the dust that has been separated by the separation mechanism (col. 1, line 57).
Stephens shows in Figure 2 that an enclosure air intake structure (10) has a louver-shaped air intake port (3) and a filter (12), wherein the filter (12) and the louvers (13) are provided at different heights, as the filter (12) is positioned above the louvers (13), and not at the same height wherein the air intake port and the filter face each other in a horizontal direction.
The Examiner newly introduces Gallo (10,712,027 B2) as the secondary reference in combination with the primary reference Stephens under the 103 rejection of the claims to show:
Gallo discloses an air filtering intake assembly (see Fig. 5) having a louver-shaped air intake port (see the airstream arrow) and a filter (40), wherein the filter (40) and the louvers (28) are provided at the same height wherein the air intake port and the filter (40) face each other in a horizontal direction (see details of Fig. 5).  Gallo also shows in Figure 2 that the separation mechanism is constituted by the air intake port, and the filter (40) on a side of the air intake port (see details of Fig. 5).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the filter and louver assembly of Stephens to have a configuration such that the filter (40) and the louvers (28) are provided at the same height wherein the air intake port and the filter (40) face each other in a horizontal direction (see details of Fig. 5) as taught by Gallo since it is well-known in the art that the louvers (28) placed face-to-face to the filter element (40) in a horizontal direction would effectively provide a barrier for fluid/moisture/contaminants from entering the enclosure.
12.	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts further teaches a combination of a retaining mechanism and a guide mechanism such that the air intake port is provided on one surface of the enclosure; the discharge port is disposed below the air intake port on the one surface; and the retaining mechanism comprises a first partition plate configured to extend in a horizontal direction inside the enclosure in a space between the one surface and the filter on a side of the air intake port, thereby partitioning the space into a space on the side of the air intake port and a space on a side of the discharge port, wherein the first partition plate is a rib projecting in the horizontal direction from the filter holder toward the one surface; and a guide mechanism configured to guide the liquid absorbed by the filter, from a lower side portion of the filter to the discharge port, wherein the retaining mechanism comprises a second partition plate configured to partition the retaining mechanism from the guide mechanism, wherein the guide mechanism is disposed below the filter in the filter holder, and includes an inclined portion inclined toward the discharge port, and a guide member configured to guide the liquid to the discharge port from the inclined portion on a side of the discharge port; and the second partition plate is a rib projecting from the filter holder and configured to partition the retaining mechanism from the inclined portion and the guide portion.
13.	Applicant’s arguments with respect to claims 1, 2 and 7 have been thoroughly considered but are moot in view of the new rejection, as discussed above.

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        December 02, 2022